OPINION — AG — (1) THE CONSTITUTIONAL PROVISION FOUND IN ARTICLE XIIIA AND THE STATUTORY PROVISION IN 70 O.S. 1961 1971 [70-1971] DEALING WITH THE STATE BOARD OF REGENTS FOR HIGHER EDUCATION, WOULD NOT AFFECT YOUR RIGHT TO ENTER (OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGES — REGENTS) INTO A REAL PROPERTY TRANSACTION. (2) THAT THERE IS NOTHING IN 70 O.S. 1961 2071 [70-2071] PROVIDING FOR THE ISSUANCE OF SELF LIQUIDATING BONDS FOR THE CONSTRUCTION OF DORMITORIES, WHICH WOULD LIMIT YOUR BOARD OF REGENTS IN ANY REAL PROPERTY TRANSACTION SUCH AS THAT PROPOSED IN THE CONTRACT ATTACHED TO YOUR LETTER. (3) THERE IS NOTHING CONTAINED IN THE PROVISIONS OF 70 O.S. 1961 2080 [70-2080], PROVIDING FOR LEASE RENTAL AGREEMENTS WITH NON PROFIT ORGANIZATIONS ORGANIZED FOR THE PURPOSE OF CONSTRUCTING DORMITORIES, WHICH COULD BE CONSTRUED AS LIMITING THE POWER OF YOUR BOARD OF REGENTS TO ENTER INTO A CONTRACT, SUCH AS PROPOSED LEASE CONTRACT. ***** FINAL OPINION ***** THE BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGES DOES NOT HAVE THE LEGAL RIGHT TO ENTER INTO THE "LEASE PURCHASED DORMITORY CONTRACT" ATTACHED TO YOUR LETTER, OR ANY SIMILAR CONTRACT PROVIDING AN ABSOLUTE OBLIGATION AGAINST THE UNIVERSITY. CITE: ARTICLE X, SECTION 10, 70 O.S. 1961 1310.4 [70-1310.4] (W. J. MONROE)